Citation Nr: 0930841	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  06-21 629A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a left knee injury.

2.  Entitlement to an extraschedular evaluation for residuals 
of a T-9 compression fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran had active military service from May 1990 to 
August 1990 and from January 1991 to September 1991.  He also 
had periods of inactive duty for training with the U.S. Army 
Reserve.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal of an August 2001 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Hartford, Connecticut that granted entitlement to 
service connection for status post compression fracture of 
the T-9 vertebra and assigned an initial disability rating of 
20 percent effective from January 29, 2001.

Also on appeal is a November 2005 RO rating decision that 
continued a 10 percent evaluation for residuals of a left 
knee injury.

In April 2003 the Veteran testified before the RO's Decision 
Review Officer (DRO); a transcript of his testimony is of 
record.

In December 2004 the Board remanded the issue of evaluation 
of the status post compression fracture, T-9 to the RO for 
further development. 

In November 2005 the Board issued a decision that granted a 
30 percent initial evaluation for residuals of a T-9 
compression fracture.  The Board's action remanded the 
question of entitlement to an extraschedular evaluation for 
that disability to the RO for consideration, and the file has 
now been returned to the Board for further appellate review.



FINDINGS OF FACT

1.  The Veteran's left knee disability is not manifested by 
instability, flexion limited to 30 degrees, or extension 
limited to 15 degrees, even taking into account his 
subjective complaints of pain and weakness.

2.  The Veteran's thoracic spine disability does not present 
an exceptional or unusual disability picture that renders 
impractical the application of the regular schedular 
criteria.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for residuals of a left knee injury are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Codes 5257, 
5260, 5261 (2008).

2.  Extraschedular evaluation of residuals, T-9 compression 
fracture is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321(b), 4.1 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective 
date have been assigned, the notice requirements of 38 
U.S.C.A. § 5103(a) have been met with respect to the claim 
pertaining to the rating warranted the thoracic disorder.  
The decision of the United States Court of Appeals for 
Veterans Claims in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), spoke only to cases of entitlement to an increased 
rating.  Because there is a distinction between initial 
rating claims and increased rating claims, Vazquez-Flores is 
not for application with respect to initial rating claims as 
notice requirements are met when the underlying claim for 
service connection is substantiated.  Consequently, there is 
no need to discuss whether VA met the Vazquez-Flores 
standard.

Concerning the claim for an increased rating for residuals of 
a left knee injury, the requirements of 38 U.S.C.A. § 5103 
and 5103A have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in October 2005 and 
March 2006 correspondence of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain.  
He was provided of notice how effective dates and disability 
evaluations are determined.  The claim was readjudicated in a 
July 2006 statement of the case.  Thus, any timing error was 
cured and rendered no prejudicial.  Pricket v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, such as VA treatment records, and, as 
warranted by law, affording a VA examination.  .  

Governing Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history. 38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath, 1 
Vet. App. at 594.  Where an increase in the level of a 
service- connected disability is at issue, however, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Nonetheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The analysis in this 
decision is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.

Analysis

Evaluation of the Left Knee

The Veteran's left knee disability, diagnosed as 
osteochondritis dessicans with degenerative arthritis, has 
been rated as degenerative arthritis. 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Degenerative arthritis, established by 
X-ray findings, is rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  

In this case, limitation of motion of the knee is rated under 
38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Under 
these codes a 10 percent rating is warranted when flexion is 
limited to 45 degrees or when extension is limited to 10 
degrees.  A 20 percent rating is warranted when flexion is 
limited to 30 degrees or when extension is limited to 15 
degrees.  A full range of knee motion is from 0 of extension 
to 140 degrees of flexion.  38 C.F.R. § 4.71 Plate II. 

A claimant can have separate ratings for limitation of 
extension and limitation of flexion.  VAOPGCPREC 9-2004; 69 
Fed.Reg. 59990 (2004).  Also, a claimant can have separate 
ratings for limitation of motion under Diagnostic Codes 5260 
and/or 5261, and for recurrent subluxation or lateral 
instability.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, 
knee impairment associated with recurrent subluxation or 
lateral instability is rated as 10 percent disabling for 
slight impairment, manifested by recurrent subluxation or 
lateral instability.  A 20 percent rating is warranted for 
moderate impairment.

The Veteran's claim for increased rating was received in 
August 2005.  

Private treatment records from Dr. AWH show the Veteran 
underwent left knee arthroscopy in September 2003 with 
subsequent improvement.  In July 2005 the Veteran reported 
re-onset of sensitivity.  Clinical examination showed trace 
effusion and minimal crepitation.  There was no tenderness 
and the ligaments were stable.  X-rays showed no significant 
abnormality.  In September 2005 the Veteran had magnetic 
resonance imaging (MRI) that showed degenerative changes in 
all three compartments, and the Veteran underwent a series of 
injections in September-October 2005.

The Veteran had a VA examination of the joints in November 
2005.  The examiner noted treatment notes by Dr. AWH as 
described above.  The Veteran reported current intermittent 
left knee pain associated with walking without his crutch and 
with climbing or descending stairs.  He denied pain at rest.  
The Veteran described weakness and fatigability but did not 
assert that range of motion or joint function was limited by 
pain, fatigability, weakness or lack of endurance.  The 
Veteran did not repetitively use the leg and did not describe 
flare-ups.  He described a sensation of instability of the 
knee once per day but denied locking.  The Veteran reported 
using a right-handed crutch, significantly limiting the 
weight he placed on the left lower extremity due to pain, and 
occasionally wearing a left knee brace.

The Veteran reported he was currently employed as a data 
entry clerk, a sedentary position.  He reported no specific 
interference with his job, but used a crutch for ambulation.  
The Veteran was observed to walk with a crutch, with the left 
leg in a nearly fully-extended position with limited weight-
bearing through the left leg.  He was not wearing a knee 
brace.

On clinical examination of the left knee there was a well-
healed surgical scar.  There was no effusion of the knee.  
Palpation produced some mild-to-moderate medial joint line 
tenderness.  The anterior cruciate ligament showed a solid 
end point and no evidence of laxity.  Medial and collateral 
ligaments were intact.  Patellar grind was positive for 
increasing anterior leg pain.  Range of motion was full 
extension to 0 degrees and flexion to 130 degrees with mild 
increased pain and range flexion only.  There was no change 
in range of motion after three repetitions, and strength of 
the knee extensors and flexors was 5/5.  The examiner 
diagnosed status post repair of osteochondritis dessicans 
left medial femoral condyle with otic procedure and 
degenerative arthritis of the left knee.

VA outpatient treatment notes dated in February 2006 show the 
Veteran's pain was adequately controlled with prescription 
(narcotic) pain medication.  During clinical examination the 
power in the left leg was 3/5.

The Veteran testified before the RO's DRO in April 2006 that 
he must use a knee brace to keep the two condyles of his 
knees from touching each other.  With the brace he could walk 
fairly normally but without the brace he would be unable to 
walk far before the leg gave out.  The Veteran was currently 
undergoing injections by Dr. AWH to forestall the need for 
total knee replacement.  

On review of the evidence above, the Board finds the 
Veteran's left knee disability continues to approximate the 
criteria for the currently-assigned 10 percent rating.  

The Veteran's range of extension is not compensable under 
Diagnostic Code 5260because he has extension greater than 10 
degrees.  Any limitation of flexion is not compensable under 
Diagnostic Code 5261 because he has flexion greater than 45 
degrees.  The Board notes the Veteran's limitation of flexion 
and/or extension did not approximate compensable level even 
with the presence of pain and even after repetitive motion.  
DeLuca, 8 Vet. App. 202

Painful motion of a major joint or groups caused by 
degenerative arthritis, where the arthritis is established by 
X-ray, is deemed to be limited motion and entitled to a 
minimum 10 percent rating, per joint, combined under DC 5003, 
even though there is no actual limitation of motion.  
Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).  In this 
case, the Veteran has been assigned a 10 percent rating even 
though his measured limitation of motion is not compensable, 
so the requirements of Lichtenfels are satisfied.

The Veteran asserts he should receive compensation for 
instability separate from compensation from arthritis with 
limitation of motion.  However, the VA medical examiner 
specifically found solid ligamentous structures and no 
evidence of laxity.  There is accordingly no clinical 
evidence of even "slight" instability to warrant separate 
compensation under Diagnostic Code 5257.

VA must consider all favorable lay evidence of record.  38 
USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The 
Board has carefully considered the Veteran's lay evidence, in 
the form of his personal testimony before the DRO and his 
correspondence to VA, in addition to the medical evidence 
cited above.

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).   
However, even affording the Veteran full credibility in 
reporting his symptoms, nothing in his lay statements shows 
the schedular criteria for a rating higher than the 
currently-assigned 10 percent have been met at any time 
during the course of the appeal.

In sum, the Board finds no factual basis for a higher rating 
under either Diagnostic Code 5257, 5260 or 5261.  In light of 
the above findings the Board finds the Veteran's left knee 
disability more nearly approximates the currently-assigned 10 
percent rating.  The probative evidence of record shows no 
basis for a staged rating for any portion of the current 
rating period.  Hart. 

Entitlement to an extraschedular evaluation for residuals, T-
9 compression fracture

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the injury.  38 C.F.R. § 4.1; Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).   

In exceptional cases, where the evaluations provided by the 
rating schedule are
found to be inadequate, an extraschedular evaluation may be 
assigned commensurate with the veteran's average earning 
impairment due to the service-connected disorder.  Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  The criteria for 
extraschedular evaluation are that there is a marked 
interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b); Fanning v. 
Brown, 4 Vet App. 225, 229 (1993).

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, it is not precluded from considering whether 
the case should be referred to the Director of VA's 
Compensation and Pension Service.  The governing norm in 
these exceptional cases is a finding that the case represents 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards. 

On review of the file, the Board notes the Veteran is not 
shown to have had any hospitalization for his back disability 
during the period under review (January 2001 to the present), 
so the Board cannot find "frequent periods of 
hospitalization" warranting extraschedular consideration.  

In regard to employability, the Veteran reported during VA 
examinations of the spine in April 2001 and April 2002 that 
he had been forced by back pain to cease being a physical 
education teacher and instead take up an office job at which 
he had to stand up frequently and stretch to relieve his 
back.  In his most recent VA spinal examination May 2005 the 
Veteran reported to the examiner that he missed one to two 
days of work per week during the past year due to back pain; 
however, the examiner found no limitation on functional 
status or activities of daily living and minimal effect on 
the Veteran's usual occupation.  

At a November 2005 VA examination the Veteran reported 
working in a sedentary position as a data entry clerk with no 
specific reported job interference.

The Board's action in December 2005 granted a 30 percent 
schedular rating for residuals of a T-9 compression fracture, 
but remanded the issue of extraschedular consideration to the 
Appeals Management Center (AMC) for review based on the 
Veteran's report to the examiner in May 2005 that he had 
regularly missed work due to his service-connected 
disability.

In February 2006, in compliance with the Board's remand, the 
AMC submitted the Veteran's file to the Director, 
Compensation and Pension Service (Director) for 
extraschedular consideration.  The AMC's memorandum noted in 
detail that the Veteran had received an increased schedular 
rating of 30 percent, and noted the findings of a VA medical 
examiner in May 2005 in detail, particularly the Veteran's 
assertion to the examiner that he was losing two days of work 
per week due to back pain.

In response, the Director issued a letter in January 2007 
that noted the progress of the Veteran's disability as 
reflected in VA examinations in April 2001, April 2002 and 
May 2005.  The Director stated medical evidence from 2001 to 
2005 revealed no surgery, hospitalizations or periods of 
inactivity prescribed by a physician secondary to the T-9 
compression fracture.  Review of all the available evidence 
did not show that the compression fracture disability 
presented such an exceptional or unusual as to render 
impractical the application of the regular schedular 
standards. The evidence showed the Veteran did not have full 
range of motion and experience some pain and limitation of 
motion related to his condition, but he was able to work and 
to participate in self-care activities with minimal 
restrictions.  The Director further found that the evidence 
did not show any periods of hospitalization or marked 
interference with his ability to maintain employment 
secondary to the condition.  The Director accordingly 
concluded entitlement to extraschedular consideration in 
excess of the currently-assigned 30 percent was not 
established.

The Board finds that the preponderance of the evidence 
supports the conclusions reached by the Director.  In sum, 
the Veteran has not demonstrated, and the file does not show, 
that his service-connected spine disorder causes a "marked" 
impairment of employment not adequately compensated by the 
rating schedule.  Although the Veteran commented to the VA 
examiner in May 2005 that he had missed work due to his 
disability, he is gainfully employed in a sedentary vocation, 
and all medical examiners of record have stated the service-
connected back disorder causes minimal interference with such 
employment.  

The Board accordingly finds the Veteran has not shown an 
exceptional or unusual disability picture that renders 
impractical the application of the regular schedular 
standards, and the criteria for extraschedular evaluation are 
not met.

Benefit of the doubt

In reaching this decision the Board has considered the 
doctrine of reasonable doubt.    

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  To deny 
a claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  When the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt rule does not apply.  
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

As the preponderance of the evidence is against the Veteran's 
claim for higher rating and extraschedular rating, the 
doctrine is not for application in this case.  Schoolman v. 
West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of a left knee injury is denied.

Entitlement to an extraschedular evaluation for residuals of 
a T-9 compression fracture is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


